Investor PresentationFY2010Third Quarter Safe Harbor Statement In addition to statements of fact, this presentation contains forward-looking within the meaning of the Private Securities Litigation ReformAct of 1995 and is intended to enjoy the protection of that Act.Theseforward looking statements reflect the company’s expectations orbeliefs concerning future events. The company cautions that these andsimilar statements involve risk and uncertainties which could causeactual results to differ materially from its expectations, including, butnot limited to, including changes in economic and market conditions,management of growth, timing and magnitude of future contracts, andother risks noted in the company’s SEC filings including its AnnualReport on Form 10-K for its 2009 fiscal year and its Quarterly Reportson Form 10-Q for the each of the first three quarters of fiscal 2010.Forward-looking statements are made in the context of informationavailable as of the date stated. The company undertakes no obligationto update or revise such statements to reflect new circumstances orunanticipated events as they occur. Why we are No. 1 in our industry -Executing against our mission to be the worldleader at informing people through largedynamic audio-visual communications systems •Over 40 years of proven track record in the industry •Unparalleled sales and service coverage •Depth and breadth of product offering •Complete integrated solution including software •Engineering capabilities •Capacity to deliver: 5 plants in the United States •Financial strength to overcome economic conditions FINANCIAL SUMMARY Financial
